Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00624-CV

                                In the MATTER OF K.B., a Juvenile

                    From the 25th Judicial District Court, Guadalupe County, Texas
                                       Trial Court No. J-11-193
                              Honorable Linda Z. Jones, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Karen Angelini, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: April 9, 2014

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Appellant K.B. was charged with delinquent conduct for committing sexual assault of a

child. K.B. pled true to the allegation pursuant to a plea agreement with the State, and in March

2012, the trial court placed K.B. on probation for a period of twenty-four months. In October 2012

and December 2012, the State filed motions to modify K.B.’s disposition because of alleged

violations of the conditions of his probation. Both times K.B. pled true to the allegations and the

trial court modified the conditions of his probation. After the State filed a third motion to modify,

and K.B. again pled true to the State’s allegations, the trial court ordered him committed to the

care, custody, and control of the Texas Juvenile Justice Department. This appeal followed.

           K.B.’s court-appointed appellate attorney filed a motion to withdraw and a brief in which

she asserts there are no meritorious issues to raise on appeal. The brief meets the requirements of
                                                                                                       04-13-00624-CV


Anders v. California, 386 U.S. 738 (1967), High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978),

and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); see In re D.A.S., 973 S.W.2d 296,

297 (Tex. 1998) (Anders procedures apply to appeals from juvenile delinquency adjudications); In

re A.L.H., 974 S.W.2d 359, 360 (Tex. App.—San Antonio 1998, no pet.) (same). Counsel

provided the juvenile and his guardian copies of the brief and motion to withdraw and they were

informed of the juvenile’s right to file his own brief. See A.L.H., 974 S.W.2d at 360-61. No pro

se brief has been filed.

         After reviewing the record and counsel’s brief, we find no reversible error and agree with

counsel the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005). We therefore grant the motion to withdraw filed by K.B.’s counsel and affirm the

trial court’s Order Modifying Probation and Order of Commitment to the Texas Juvenile Justice

Department. See id.; Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no pet.);

Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). 1


                                                            Luz Elena D. Chapa, Justice




1
  No substitute counsel will be appointed. Should K.B. wish to seek further review of this case by the Texas Supreme
Court, he must either retain an attorney to file a petition for review or file a pro se petition for review. Any petition
for review must be filed within forty-five days after either this opinion is rendered or the last timely motion for
rehearing or motion for en banc reconsideration is overruled by this court. See Tex. R. App. P. 53.7(a). Any petition
for review must comply with the requirements of rule 53.2 of the Texas Rules of Appellate Procedure. See id. R. 53.2.

                                                          -2-